NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WESLEY WAYNE AUSTIN,                            No.    17-35048

                Plaintiff-Appellant,            D.C. No. 4:16-cv-00172-BLW

 v.
                                                MEMORANDUM*
LAWRENCE G. WASDEN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                    B. Lynn Winmill, Chief Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Federal prisoner Wesley Wayne Austin appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging federal claims

arising from his state court conviction. We have jurisdiction under 28 U.S.C. §

1291. We review de novo. Whitaker v. Garcetti, 486 F.3d 572, 579 (9th


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2007) (dismissal under Heck v. Humphrey, 512 U.S. 477 (1994)); Resnick v.

Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28 U.S.C. § 1915A) .

We affirm.

      The district court properly dismissed Austin’s action as Heck-barred because

success on the claims would necessarily imply the invalidity of his sentence, and

Austin failed to show that his sentence has been invalidated. See Heck, 512 U.S. at

486-87 (explaining that if “a judgment in favor of the plaintiff would necessarily

imply the invalidity of his conviction or sentence . . . the complaint must be

dismissed unless the plaintiff can demonstrate that the conviction or sentence has

already been invalidated”).

      AFFIRMED.




                                          2                                      17-35048